Citation Nr: 1608405	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-37 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1981 to June 1984.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois, in which the RO denied the benefits sought on appeal.

The Board remanded the issue in June 2014 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) provided the Veteran a VA examination in August 2014 and then provided him a supplemental statement of the case in September 2014, in which it again denied his claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran does not experience a bilateral foot disorder that manifested during service or is otherwise related to service; no foot disorder was incurred during the Veteran's active military service.


CONCLUSION OF LAW

The Veteran does not have a bilateral foot disorder that was incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision.

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in December 2007.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The December 2007 letter also notified the Veteran what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from VA treatment providers.  The evidence of record also contains report of an examination that was requested by VA and performed in August 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim n appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim that need to be obtained.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2015) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has contended that he has a bilateral foot disorder that is etiologically linked to service.  Service treatment records reflect that the Veteran was seen in November 1982 for a laceration of the left heel, which caused pain on weight bearing, and in April 1984 for a left foot injury that was noted to cause a slight deformity and pain with no open laceration.  At the Veteran's June 1984 separation medical examination-only two months after the second complaint of foot pain-no abnormalities of the feet, lower extremities, or musculoskeletal system were found.  Similarly, at his June 1984 separation report of medical history, the Veteran specifically denied experiencing any foot problems.  Post-service treatment records reflect that the Veteran has been seen for complaints of foot pain, which has been diagnosed, variously, as lumbar radiculopathy, pes planus, plantar fasciitis, and arthritis.  

The Veteran was provided VA examination in August 2014 concerning his claimed foot disorder.  At that examination, the examiner acknowledged the Veteran's complaints of pain in his heels, arches, and big toes for more than twenty years, which he contended was due to "military hikes and abuse" he experienced during his time in service.  The examiner diagnosed the Veteran with bilateral plantar fasciitis and degenerative arthritis in the feet but opined that the disorders are less likely than not etiologically linked to his time in service.  In so finding, the examiner acknowledged the in-service treatment for foot problems but found that they had been acute and resolved without residuals.  In particular, the examiner noted that the injuries had been merely "superficial lacerations" that healed without consequence.  The examiner further noted that the Veteran had not complained of any foot problems in the many years since service until he was first diagnosed with plantar fasciitis in 2007, more than twenty years after he left service.  The examiner thus concluded that any relationship between his current foot disorders and service was not likely. 

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral foot disorder.  The Board concedes that medical records confirm that the Veteran currently suffers from bilateral plantar fasciitis and degenerative arthritis in the feet.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Importantly, no opinion relating the disorder to service is present in the record, and the Veteran has not submitted any competent medical evidence relating any foot disorder to service.  The Board has considered the evidence of record and finds that there is no competent evidence medically relating the Veteran's current foot disorder to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claim for service connection for a bilateral foot disorder must be denied.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and any current bilateral foot disorder.  

In this case, the only evidence in favor of the Veteran's claims is his own statements that his foot problems began during service and have continued to the present.  However, the Board finds that this evidence is outweighed by the medical evidence from the VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge.  In addition, in arriving at his negative opinions, the VA examiner considered the Veteran's contentions regarding the etiology of his foot disorders and nevertheless concluded that the Veteran's current disorders are not likely related to service.  In light of the well-reasoned opinions offered by the VA examiner in August 2014, which all relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The VA examiner provided a report that considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions.  Thus, the Board relies upon the VA examiner's opinions in making its determination.  As discussed above, the VA examination specifically addressed causation, clearly indicating that the Veteran's foot disorders are not likely related to his time in service.  For these reasons, the Board concludes that the VA examiners' opinions are of greater weight.

The Board has considered the Veteran's contentions that his current foot disorders are etiologically linked to his time in service.  However, the Board notes that in order for the claim of service connection to be granted, the record would have to contain competent evidence linking his claimed disorders to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between his current disorders and service.  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as pain or decreased visual acuity, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on complex medical questions such as these.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his claimed bilateral foot disorders are not etiologically linked to military service.  Thus, the Veteran's own assertions as to the etiology of his current foot disorders have little probative value.

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing an orthopedic disorder such as degenerative joint disease, or disorders such as diabetes mellitus and diabetic retinopathy that require specialized testing, is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the VA examiners considered the Veteran's contentions regarding his symptomatology and nevertheless found that his bilateral foot disorders are not etiologically linked to service.  The Board accepts the opinion of the VA examiner as being the most probative medical evidence on the subject, as the opinion is based on thorough review of all historical records and thorough examination and contains a detailed rationale for the examiner's conclusions.  The Board thus finds that the Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by the VA examiner, who is a medical professional.  The Board further notes that, despite his contentions regarding continuity of symptomatology at the August 2014 VA examination, the Veteran reported at his June 1984 separation report of medical history that he had no foot problems, and none were diagnosed at his separation medical examination.  These contradictory statements render the Veteran's contentions of continuity of symptomology less credible.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran in this instance.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


